QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.7


AMENDED AND RESTATED NOTE

$6,800,000   October 10, 2000
Minneapolis, Minnesota

    FOR VALUE RECEIVED, REUTER MANUFACTURING, INC., a corporation organized
under the laws of the State of Minnesota, hereby promises to pay to the order of
U.S. BANK NATIONAL ASSOCIATION (the "Lender") at its main office in Minneapolis,
Minnesota, in lawful money of the United States of America in immediately
available funds the principal amount of SIX MILLION EIGHT HUNDRED THOUSAND
DOLLARS AND NO CENTS ($6,800,000), and to pay interest (computed on the basis of
actual days elapsed and a year of 360 days) in like funds on the unpaid
principal amount hereof from time to time outstanding.

The principal hereof and interest hereon is payable as follows:

    (A) interest on the Advances (as such term and each other capitalized term
used herein are defined in the Credit Agreement hereinafter referred to) at the
rates and times set forth in the Credit Agreement. The Advances are payable on
the Revolving Maturity Date;

    (B) on Term Loan A in consecutive installments of $27,020 each, beginning on
November 1, 2000 and on the first day of each month thereafter through
September 1, 2005 and one final payment on October 1, 2005 in the amount of the
entire remaining balance. Each such installment shall be applied first to
interest and the balance to principal.

    (C) on Term Loan B (i) in payments of accrued interest only payable in
arrears on November 1, 2000, December 1, 2000 and on January 1, 2001, and
(ii) principal and interest payments in consecutive installments of $36,500
each, beginning on February 1, 2001 and on the first day of each month
thereafter through December 1, 2003 and one final payment on January 1, 2004 in
the amount of the entire remaining balance. Each such installment shall be
applied first to interest and the balance to principal.

    (D) Term Loan C is payable on September 30, 2003, provided however, that
Term Loan C shall be forgiven in the event (i) the Advances, Term Loan A and
Term Loan B are all paid in full on or before September 30, 2003, or (ii) on
October 1, 2003 if the Borrower has fully complied with the terms of the Credit
Agreement and no Default or Event of Default exists.

    This note is the Amended and Restated Note referred to in the Amended and
Restated Credit Agreement dated as of October 10, 2000 (as the same may be
hereafter from time to time amended, restated or modified, the "Credit
Agreement") between the undersigned and the Lender. This note is secured, it is
subject to certain permissive and mandatory prepayments and its maturity is
subject to acceleration, in each case upon the terms provided in said Credit
Agreement. This note is issued in combination, substitute and replacement but
not in payment of indebtedness owed to the Lender by the Borrower under that
Financing Agreement dated as of December 3, 1997, a Term Note in the original
principal amount of $2,400,000 dated as of December 3, 1997 (as amended from
time to time) from the Borrower to the Lender a Term Note in the original
principal amount of $270,000 dated as of December 3, 1997 (as amended from time
to time) from the Borrower to the Lender.

    In the event of default hereunder, the undersigned agrees to pay all costs
and expenses of collection, including reasonable attorneys' fees. The
undersigned waives demand, presentment, notice of nonpayment, protest, notice of
protest and notice of dishonor.

    THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA WITHOUT GIVING

--------------------------------------------------------------------------------

EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL
LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.

    REUTER MANUFACTURING, INC.  
   
   
By  
/s/ MICHAEL J. TATE   

--------------------------------------------------------------------------------

    Title President


2

--------------------------------------------------------------------------------



QUICKLINKS

AMENDED AND RESTATED NOTE
